PER CURIAM.
Carter appeals the jury trial judgment finding him guilty of carrying a concealed firearm, resisting an officer with violence and aggravated assault. We have examined his arguments and the record and discovered no reversible error as to the judgment. Carter also appeals his sentencing as a youthful offender to be in the custody of the Department of Corrections for six years; four to be served imprisoned and two to be served in a community control program, with a mandatory minimum of three years for the use of a firearm. We have refrained from examining Carter’s argument on this point as he did not raise it before the Circuit Judge. Therefore, we affirm on all points without prejudice for Carter to file a 3.850 motion as to the alleged sentencing error. See: Allen v. State, 424 So.2d 101 (Fla. 1st DCA 1982).
JOANOS and NIMMONS, JJ., concur.
LARRY G. SMITH, J., specially concurs with opinion.